Third District Court of Appeal
                               State of Florida

                           Opinion filed April 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1798
                        Lower Tribunal No. 14-432-A-K
                             ________________


                            Luis Lazaro Camejo,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Wayne Miller, Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      LOGUE, J.
        Luis Lazaro Camejo appeals his conviction and sentence after a jury found

him guilty of the sale of cocaine. On appeal, Camejo argues that his conviction

and sentence should be reversed and a new trial granted because the Nelson1

hearing conducted by the trial court was not adequate. We disagree and affirm.

        We review for abuse of discretion whether a trial court conducted a proper

Nelson inquiry. Maxwell v. State, 892 So. 2d 1100, 1102 (Fla. 2d DCA 2004). A

Nelson inquiry is appropriate when a defendant expresses a desire to discharge

court-appointed counsel before trial. Id. When these circumstances arise, the trial

court must determine “if there is reasonable cause to believe that court-appointed

counsel is not rendering effective assistance.” Id. If the defendant’s complaints do

not indicate ineffective assistance of counsel, then no further inquiry is required.

Id.

          After a thorough review of the record and transcript of the Nelson hearing

at issue on appeal, we agree with the trial court’s conclusion that Camejo failed to

offer any legal basis as to why his counsel should be discharged.          Because

Camejo’s claims do not demonstrate ineffective assistance of counsel, we conclude

that the trial court conducted a proper Nelson inquiry.

        Affirmed.




1   Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).

                                          2